Opinion on rehearing. After the foregoing opinion had been filed motion was made that the record in the cause be restored to the condition in which it was when filed in this jourt, and it being made to appear that the exhibits spoken of had been detached from the record in some unauthorized manner, an order was entered in accordance with the motion. And thereupon a petition for rehearing was filed herein. The exhibits referred to in the former opinion now appear tied together and attached by a string to the bill of exceptions, but with no additional authenticity lent to them. As has been repeatedly held by this court as well as by the Supreme Court, we can not look at these exhibits. It will be presumed they justify the judgment of the court below. Stock Quotation Telegraph Co. v. Board of Trade, 144 Ill. 370; Hennessy v. Metzger, 50 Ill. App. 533; Charles v. Remick, 50 Ill. App. 534, where the earlier cases are referred to. The petition for a rehearing will therefore be denied.